DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/741,434 and is in response to Applicant Arguments filed 08/25/2022.
Claims 1-18 are previously pending, or those claims, claims 1 and 7 have been amended, claims 11 and 14-18 have been canceled.  All amendments have been entered.  Claims 1-10 and 12-13 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOZEN (US 2017/0263935 A1) in view of CARCIA (US 2013/0333835 A1) or XING (US 2018/0277830 A1).
With respect to claim 1.  KOZEN teaches a protection layer 150 formed on the anode 103, such as in contact with the surface of the anode (paragraph 0060).  An intermediate layer 160 can be between the protection layer 150 and the surface of the anode 103 (paragraph 0060 and Fig. 3C).  The anode 103 is taken to be the claimed substrate.  The intermediate layer 160 may be a thin layer of native oxide of the metal or metals of the anode (paragraph 0060) and is taken to be the claimed inorganic component.  The protection layer 150 may comprise a hybrid inorganic-organic material, such as a metalcone such as alucone or titanocone (paragraph 0061).  Such hybrid inorganic-organic materials are preferably to take advantage of the relative mechanical flexibility of organic/polymeric systems (paragraph 0111) and are taken to be the claimed organic component that includes at least one metalcone.  
KOZEN teaches that the material of the ALD protection layer 150 can react with the anode to form a solid electrolyte (paragraph 0061).  For example when a protection layer of alumina is deposited on a substantially pure lithium metal anode, cycling of the resulting battery causes lithiation of the alumina to form a stable, ironically conductive solid electrolyte alloy (paragraph 0061).  Alternatively the material of the ALD protection layer forms a solid electrolyte upon deposition thereof (paragraph 0061).  
KOZEN therefore teaches that a solid electrolyte layer, which includes at least lithium may be formed on the protection layer 150.  At the time the invention was filed one having ordinary skill in the art would have been motivated to form the lithium containing solid electrolyte on the protection layer of hybrid inorganic-organic material of KOZEN, as KOZEN teaches that such layers may be formed on the protection layer, and therefore this is an application of a known technique in order to achieve predictable results.  
KOZEN teaches the organic material includes alucone or titanocone, but does not teach zincone.  
CARCIA teaches metalcones such as alucone and zincone (paragraph 0015).  Therefore the choice of zincone would have been obvious at the time the invention was filed, as CARCIA teaches that zincone is a known alternative to alucone, and therefore the substitution would have been obvious at the time the invention was filed.  
XING teaches an electrode that includes a current collector and an anode active material (paragraph 0008).  The active material may be encapsulated in a polymeric matrix (paragraph 0013).  The polymeric network may include at least a zincone, or a mixture of Zno and zincone (paragraph 0014).  The use of the zincone is an alternative to alucone or titanicone (paragraph 0014).  
At the time the invention was file done having ordinary skill in the art would have been motivated to substitute the alucone or titanocone of KOZEN with the zincone of XING as this is a simple substitution of one known element for another in order to achieve predictable results, as XING teaches that zincone is a known alternative to alucone and titanocone, and such a substitution therefore would have been predictable.  
With respect to claim 2.  KOZEN teaches the metalcone may be an alucone or titanocone (paragraph 0061) and the inorganic compound is a native oxide of the metal of the anode (paragraph 0060) which is lithium (paragraph 0065).  Therefore the metalcone of KOZEN as modified by CARCIA or XING does not include any metals of the inorganic component.  
With respect to claims 3-4.  KOZEN teaches the thickness of the protection layer may be between 1 nm and 200 nm (paragraph 0059).  Specific examples being 14 nm or 5 nm (paragraph 0065).  
With respect to claims 5-6.  KOZEN teaches the anode material may be lithium metal (paragraph 0065).  
With respect to claim 7.  KOZEN teaches the intermediate layer can be a native oxide of the metal of the anode (paragraph 0060.  
With respect to claims 8-9.  KOZEN teaches the intermediate layer is at least one layer (paragraph 0060).  
With respect to claim 10.  KOZEN teaches the intermediate layer 160 and the protection layer 150 are formed conformally (paragraph 0060 and Figure 3C).  
With respect to claim 13.  As noted above, XING teaches the use of the zincone (paragraph 0137).  The zincone may be represented by the formula (-O-Zn-O-C2H4)n (paragraph 0137).  

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOZEN (US 2017/0263935 A1) in view of CARCIA (US 2013/0333835 A1) or XING (US 2018/0277830 A1) as applied to claim 1 above, and further in view of DEAN (US 2015/0357494 A1).
Claim 12 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of KOZEN and CARCIA.  KOZEN teaches the ALD process to deposit molecular precursors such as ethylene glycol to form metalcones (paragraph 0112).  However KOZEN does not explicitly teach the ester group.
DEAN teaches metalcones as a hybrid organic-inorganic polymer (paragraph 0066).  DEAN then teaches the protective metalcone layer made by an ALD process, wherein ethylene glycol and ester can be interchangeably used for the organic layer (paragraphs 0072-0080).  Therefore this is a simple substitution of one known prior art element for another in order to achieve predictable results as both KOZEN and dead teach the formation of metalcones using ALD.  

Response to Arguments
Applicant’s arguments, see page 4 of Applicant arguments/Remarks, filed 08/25/2022, with respect to the 35 U.S.C. 112a rejection of claim 15 have been fully considered and are persuasive.  The 35 U.S.C. 112a rejection of claim 15 has been withdrawn. 
Applicant has canceled the claim.

Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.
On pages 4-7 of Applicant Arguments/Remarks Applicant argues against the 35 U.S.C. 103 rejection of claims 1-11 and 13-16 in view of KOZEN, CARCIA, and XING.  On pages 4-5 of Applicant Arguments/Remarks Applicant argues that the alucone of CARCIA would be understood to be non-conductive contrary to the intended use of the metal cone of KOZEN.  On page 6 Applicant elaborates on this and notes that it is known in the art that films comprising Al2O3 and a zincone are non-conductive.  Applicant argues that the CARCIA reference would not be understood to suggest the use of zircone in a conductive form where it is explicitly taught in an alloy that would be understood to be a nonconductive barrier layer.  This argument is not persuasive.  
Specifically the only way that the Applicant is arguing that CARCIA would teach the zircone is nonconductive is when it is an alloy, or specifically a combination of Al2O3 and the zincone.  However there is no reason to believe that the combination of KOZEN and CARCIA would include both the Al2O3 and the zincone together.  Therefore the arguments that this would be non-conductive is not persuasive, as this is not how the references are being applied.  This was previously argued in the Non-Final Rejection filed 03/25/2022 in paragraph 37 of the office action.  This rebuttal is repeated here.  In short though the Examiner notes that KOZEN teaches the use of the metalcone in the alternative to the Al2O3 (paragraph 0061).  Therefore Applicant’s arguments that modifying the teachings of KOZEN in view of CARCIA would render KOZEN inoperable is not persuasive, as the argument seems to be specific to the combination of Al2O3 with the zincone, which is not what the rejection of record is using.  
On page 7 of Applicant Arguments/Remarks, Applicant argues that XING teaches the use of a zincone as a part of a polymeric matrix, and the one having ordinary skill in the art would n ot selecte a single component of the matrix of XING to substitute for the metalcone of KOZEN.  This argument is not persuasive.  Specifically XING teaches the polymer network may be one of a “zincone”.  Therefore XING specifically teaches an embodiment with just zincone, and does not explicitly teach the additional polymeric matrix as the applicant is arguing.  So this argument is not persuasive.   
As a final note.  KOZEN teaches an anode 103 formed with a  protection layer 150 formed directly thereon (paragraph 0060).  Similarly XING teaches an anode active material encapsulated in a polymeric network (paragraph 0013).  Further the anode may include a coating material (paragraph 0096).  The coating material may be a functional coating material and may include Al2O3 blended zincone (paragraph 0104).  So XING seems to teach a anode layer coated with Al2O3 blended zincone.  Therefore Applicant’s Arguments that modifying KOZEN with a Al2O3 layer would render KOZEN inoperable is further not persuasive, as that seems to be exactly what XING is doing, and XING has a presumption of operability.  See also MPEP 716.07.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722